UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6380


JAJA DUMISANI BAAKO OKERA, a/k/a Michael Burns,

                  Plaintiff – Appellant,

             v.

JON OZMINT, SCDC Director; JANICE PHILLIPS, Medical Review
Coordinator;   WILLIE   L.   EAGLETON,   Evans   Correctional
Institution Warden; C. GARDNER, Dental Assistant,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:07-cv-01272-TLW)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


JaJa Dumisani Baako Okera, Appellant Pro Se.           D.    Malloy
McEachin, Jr., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            JaJa Dumisani Baako Okera seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 59(e) motion

to alter or amend its order adopting the recommendation of the

magistrate        judge,      granting             judgment             to        Defendants,        and

dismissing      his   42    U.S.C.A.           § 1983         (West       2007)      civil     rights

action.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            In     civil    cases        in    which          the      United       States    or    its

officer    or     agency    is     not    a    party,          the      parties       are    accorded

thirty    days     after     the    entry          of       the       district      court’s     final

judgment or order to file a notice of appeal.                                     See Fed. R. App.

P. 4(a)(1)(A).        The district court may extend the time to file a

notice of appeal if a party moves for an extension within thirty

days   after      expiration       of    the       original           appeal       period    and     the

party has shown excusable neglect or good cause warranting an

extension.         See     Fed.    R.     App.         P.     4(a)(5)(A);           Washington        v.

Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).                                     A bare notice

of appeal does not constitute a motion for an extension of time,

however, if “no request for additional time is manifest.”                                           Shah

v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (en banc).                                          The

time     period    within        which        to       file       a    notice       of     appeal     is

“mandatory      and   jurisdictional.”                      Browder          v.    Dir.,    Dep’t     of

Corr.,    434     U.S.     257,    264        (1978)         (quoting         United       States    v.

                                                   2
Robinson, 361 U.S. 220, 229 (1960)); see Bowles v. Russell, 551

U.S. 205, 127 S. Ct. 2360, 2366 (2007) (“Today we make clear

that the timely filing of a notice of appeal in a civil case is

a jurisdictional requirement.”).

            The district court’s order denying Okera’s Rule 59(e)

motion was entered on the docket on January 26, 2009.                 Okera had

until February 25, 2009 to file his notice of appeal.                      He did

not do so until February 26, 2009, * one day late.               Okera did not

move for an extension of time, nor did his notice of appeal

include a request for additional time.             Because Okera failed to

file a timely notice of appeal or to obtain an extension or

reopening   of     the   appeal   period,   we   dismiss   the     appeal.     We

dispense    with     oral   argument    because     the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266 (1988).



                                       3